Citation Nr: 0531188	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-36 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957, and from May 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in July 2004 at 
which time it was remanded for additional development.  
Subsequent to the July 2004 remand, service connection was 
granted for osteoarthritis of the lumbar spine.  Therefore, 
the only issue before the Board is as shown on the title 
page.


FINDING OF FACT

A chronic shoulder disorder was not present in service or 
initially manifested until many years after service, and the 
medical evidence of record does not establish any etiological 
relationship between a current shoulder disorder and military 
service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated 
during service, nor may a left shoulder disorder presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304. (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran was notified of the VCAA as it applies to his 
claim by correspondence dated in January 2001, September 
2003, December 2003, and August 2004, and by a September 2003 
statement of the case (SOC).  The RO advised the veteran what 
information and evidence was needed to substantiate his claim 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  In this way, he 
was advised of the need to submit any evidence in his 
possession that pertains to the claim.  The correspondence 
advised him what information and evidence would be obtained 
by VA, namely, medical records, employment records, and 
records from other Federal agencies.  The September 2003 SOC 
addressed the VCAA "fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The veteran 
has been provided opportunities to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a SOC was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

With respect to VA's duty to assist, the RO obtained all 
medical records identified by the veteran.  The VCAA duty to 
assist also requires that VA provide a medical examination 
and obtain a medical opinion when necessary for an adequate 
decision.  See 38 C.F.R 3.159(c)(4).  The Board notes that a 
VA examination has been afforded the veteran and a specific 
medical etiology opinion was obtained in this case.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Criteria.  In order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).   For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Court 
held in Savage that Section 3.303 does not relieve a claimant 
of the burden of providing a medical nexus.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  See Voerth v. West, 13 Vet. App. 
117 (1999).  In Voerth the Court held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a claim.  Voerth, 13 Vet. App. at 120.

The Court has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual background.  The veteran claims that he fell from a 
truck, in 1960 or 1961, during service and injured his back 
and shoulder.  Service medical records are negative for 
pertinent complaints or findings.  The report of examination 
conducted in April 1964 in connection with the veteran's 
release from active service is negative for any shoulder 
abnormality. 

VA clinical records reflect that the veteran was seen for the 
first time in June 1999.  A January 2000 orthopedic clinic 
examination noted limitation of motion of the left shoulder 
with pain for about 1 year.  The veteran used to lift weights 
but had not done so for a year.  The examiner noted abduction 
to 130 degrees and forward flexion to 150 degrees.  There was 
moderate limitation of interior rotation.  No crepitus was 
noted.  There was an area of exquisite tenderness in the 
bicipital groove.  X-rays revealed a calcification in the 
region of the coracoclavicular ligament.  The physician noted 
that this was probably from an injury in the service in 1963 
in the Navy but was merely an incidental finding which had 
noting to do with the veteran's present symptoms.  The 
impression was bicipital tendinitis, left shoulder, and mild 
stenosing capsulitis, left shoulder.

In April 2001, the RO denied service connection for 
capsulitis of the left shoulder.

Medical records reflect that the veteran was seen in August 
2001 for right shoulder pain.  X-rays of the right shoulder 
revealed mild narrowing of the acromioclavicular joint space 
with degenerative osteophytic spurring superiorly and 
inferiorly.  An MRI of the right shoulder performed in 
January 2002 resulted in the following impression:  probably 
impingement with at least partial-thickness if not focal 
full-thickness tear of the supraspinatus and infraspinatus 
tendons with joint effusion and bursal fluid collection.

In a statement dated in April 2002, the veteran reported that 
he had been treated during service for a right shoulder 
condition, not a left shoulder condition.  He requested that 
he be provided an examination to determine the level of 
disability in his right shoulder. 

The veteran was accorded an examination by VA for disability 
evaluation purposes in February 2005.  The examiner noted 
that he had reviewed the claims file.  The veteran stated 
that his shoulder condition was actually an upper back 
condition just under the shoulder blades.  The onset was in 
1960 when he fell off the back of a truck.  He suffered 
additional trauma in the Navy when he fell thru a hatch in 
1961.  Pain was in the lower back and upper thoracic area.  
X-rays of the shoulders revealed no evidence of acute bony 
injury or dislocations.  There was no evidence of calcific 
tendonitis but there were minimal to mild hypertrophic 
changes in the acromioclavicular joints.  The examiner stated 
that, "no shoulder abnormality was found, rather this is 
more due to the thoracic spine rather than the shoulder.  
This may also be more likely associated with a MVA in Nov 
2001."

Analysis.  The evidence does not reflect that the veteran 
manifested a chronic shoulder disorder in service or until 
many years thereafter.  Likewise, the evidence does not show 
that the veteran has a current shoulder disorder that is the 
result of disease or injury incurred in service.  The 
veteran's lay opinion to the effect that he has a current 
shoulder disorder which is related to an injury during his 
military service is not competent evidence of such a nexus 
since lay persons are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent medical evidence that the veteran has a 
current shoulder disorder that began during his military 
service or is related to some event of such service, service 
connection is not warranted.

The earliest post-service medical records reflecting 
pertinent complaints or treatment are dated in January 2000, 
more than 35 years after the veteran's release from service.  
There is no medical evidence indicating the presence of 
pertinent symptoms during this 35 year period.  Likewise, 
there is no medical evidence which would tend to link a 
current shoulder disorder to any incident of the veteran's 
military service.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  In fact the VA examiner in February 2005 
specifically opined that the veteran's shoulder symptoms were 
more likely were associated with a November 2001 automobile 
accident than to service.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case. See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


